DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a multiple sensors with one to detect pressure or light and another to detect water, does not reasonably provide enablement for a single sensor to perform the functional limitations of both claims 4 and 5, however, the scope of claim 5 encompasses such a sensor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The breadth of claim 5 (including the limitations of claim 4 from which it depends) includes both: 1) a single sensor that can detect the pressure level of and a water level; and 2) a single sensor that can detect a light level around a toilet and a water level. The Specification only recites the sensor in terms of the claimed functionality as recited in paragraphs 47-50, however, there is no mention of specific single sensor or even a single method of sensing capable of performing the claimed duality of functions. One of ordinary skill in the art would be one with basic engineering skill and/or experience with advanced knowledge in fluid mechanics and structural plumbing with little to no electronics knowledge. While sensors that can detect the pressure level on seat are known in the art and sensors that can detect water levels are, likewise, known in the art, there are no known sensors that can do both functions as claimed. Similarly, sensors that can detect light levels around a toilet are known in the art and sensors that can detect water levels are known in the art, however, there are no known sensors that can do both functions as claimed.  With no known examples in the art, no direction provided by the inventor, little to no electronics knowledge to work with, and only single function sensors to reference, it would require undue experimentation for one of ordinary skill in the art of toilets to invent a single sensor that detects both pressure level on a seat and a water level and/or a single sensor that detects both the light level around a toilet and a water level. As such, the scope of claim 5 lacks proper enablement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knappe (US Patent No. 3,120,006) in view of Montgomery (US Patent Publication No. 2007/0143909) and Taylor (US Patent Publication No. 2006/0200897).
Re. claim 1, Knappe discloses an odor removal system disposed on a toilet, comprising: an exhaust fan (68) disposed on and within at least a portion of a bowl of the toilet (see Figures 1 and 3) to move an odor therethrough in response to a rotation of the exhaust fan; a ventilation assembly (34) connected to a first side of the exhaust fan to receive the odor from the bowl therein (see Figure 1); and an exhaust outlet assembly (comprising 74 and 18) connected to a second side of the exhaust fan (see Figures 1 and 3) to receive the odor extracted from the ventilation assembly by the exhaust fan and expel the odor to an outdoor environment.
Knappe, however, does not explicitly recite the exhaust fan being removable or the ventilation assembly having circumferentially disposed around the bowl of the toilet.
	Montgomery teaches that it is old and well known in the art of toilet odor removal systems to provide a ventilation assembly circumferentially disposed around the bowl (via 32 and 36) of a toilet and connected to a first side of an exhaust fan (see paragraph 0022).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Knappe by having the ventilation assembly be circumferentially disposed around the toilet as taught by Montgomery to draw in air from all areas of the bowl, making the device for effective.
	Taylor teaches that it is old and well known in the art of teaches that it is old and well known in the art of ventilated toilets to provide a fan that removably mounted in a toilet (see Figure 2 and paragraph 0008).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Knappe to make the fan removable as taught by Taylor to make the fan replaceable, giving the device a longer useful life.
Re. claim 2, Knappe does not explicitly recite a plurality of ventilation apertures disposed on a top portion of the bowl and a ventilation chamber connected to each of the plurality of ventilation apertures.
Montgomery teaches that it is old and well known in the art of toilet odor removal systems to provide a ventilation assembly wherein the ventilation assembly comprises: a plurality of ventilation apertures (32) disposed on a top portion of the bowl (see Figure 1); and a ventilation chamber (36) connected to each of the plurality of ventilation apertures to direct the odor received from the plurality of ventilation apertures toward the exhaust fan (see paragraph 0022).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Knappe by having the ventilation assembly be circumferentially disposed around the toilet via a plurality of ventilation apertures disposed on a top portion of the bowl; and a ventilation chamber connected to each of the plurality of ventilation apertures to direct the odor received from the plurality of ventilation apertures toward the exhaust fan as taught by Montgomery to draw in air from all areas of the bowl, making the device for effective.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knappe, Montgomery, and Taylor as applied to claim 1 and further in view Svec (US Patent No. 2,297,035).
Re. claim 3, Knappe further discloses an exhaust outlet assembly comprising: an exhaust chamber (comprising 74 and 18) connected at a first end to the exhaust fan to direct the odor from the exhaust fan toward a second end of the exhaust chamber (see Figure 1).
Knappe, however, does not explicitly recite an exhaust outlet assembly comprising: a check valve disposed within the exhaust chamber to rotate from closed in a first position to at least partially opened in a second position, such that the check valve regulates movement of the odor through the exhaust chamber; and an outlet vent connected to the second end of the exhaust chamber to allow the odor to move from the exhaust chamber to the outdoor environment.  
Svec teaches that it is old and well known in the art of toilet odor removal systems to include a check valve (70) disposed within an exhaust chamber to rotate (via 71) from closed in a first position to at least partially opened in a second position, such that the check valve regulates movement of the odor through the exhaust chamber; and an outlet vent (at 68) connected to the second end of the exhaust chamber (see Figure 3) to allow the odor to move from the exhaust chamber to the outdoor environment (on the outside of outer wall (39)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Knappe by including the check valve as taught by Svec to prevent air from returning into the system and to include the outlet vent to allow the odor to move from the exhaust chamber to an outdoor environment to remove the odors from the room entirely.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knappe, Montgomery, and Taylor as applied to claim 1 and further in view Moore (US Patent Publication No. 2011/0047686).
Re. claim 4, Knappe does not explicitly recite at least one sensor disposed on at least a portion of the toilet to turn on the exhaust fan in response to detecting at least one of a pressure level exceeding a predetermined pressure level on a seat of the toilet and a light level exceeding a predetermined light level around the toilet.
Moore teaches that it is old and well known in the art of toilet odor removal systems to include at least one sensor (18) disposed on at least a portion of the toilet to turn on the exhaust fan in response to detecting at least one of a pressure level exceeding a predetermined pressure level (see paragraphs 0030 and 0031) on a seat of the toilet and a light level exceeding a predetermined light level around the toilet.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Knappe by including the sensor as taught by Moore to automatically turn the fan on when a user seats on the seat and to automatically turn the fan off when the user gets up (see paragraphs 0030 and 0031).   

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knappe, Montgomery, and Taylor as applied to claim 1 and further in view Sanabria (US Patent Publication No. 2008/0040842).
Re. claim 4, Knappe does not explicitly recite at least one sensor disposed on at least a portion of the toilet to turn on the exhaust fan in response to detecting at least one of a pressure level exceeding a predetermined pressure level on a seat of the toilet and a light level exceeding a predetermined light level around the toilet.
Sanabria teaches that it is old and well known in the art of toilet odor removal systems to include at least one sensor (18) disposed on at least a portion of the toilet to turn on the exhaust fan in response to detecting at least one of a pressure level exceeding a predetermined pressure level (see paragraphs 0028-0029) on a seat of the toilet and a light level exceeding a predetermined light level around the toilet.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Knappe by including the sensor as taught by Sanabria to automatically turn the fan on when a user seats on the seat and to automatically turn the fan off when the user gets up (see paragraphs 0028-0029).
Re. claim 5, Knappe does not explicitly recite at least one sensor turns off the exhaust fan in response to detecting a water level exceeds a predetermined water level.  
Sanabria teaches that it is old and well known in the art of toilet odor removal systems to include at least one sensor (20) that turns off the exhaust fan in response to detecting a water level exceeds a predetermined water level (see paragraph 0030).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Knappe by including the sensor as taught by Sanabria to automatically turn the fan off in the event of an overflow to avoid the risk of an electrical shock to the user (see Sanabria; paragraph 0030).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knappe, Montgomery, and Taylor as applied to claim 1 and further in view Imai (JP 2007020861).
Re. claim 6, Knappe does not explicitly recite a UV unit disposed on at least a portion of the toilet to eliminate the odor in response to illuminating the bowl of the toilet.
Imai teaches that it is old and well known in the art of toilet odor removal systems to include a UV unit (21) disposed on at least a portion of the toilet (see Figures 1 and 2) to eliminate the odor in response to illuminating the bowl of the toilet (see paragraphs 0024 and 0033).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Knappe by including the UV unit as taught by Imai to further aid in eliminating odor from emanating from the surfaces of the bowl, making the device more effective.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Coates (US Patent No. 3,287,743), is analogous because it discloses a ventilated toilet with a sensor to turn on a fan in response to a sensed pressure level.
Lucas (US Patent No. 1,401,091), is analogous because significant portions of the claimed invention including a ventilated toilet with an exhaust fan, a ventilation assembly having a plurality of ventilation apertures on a periphery of a top portion of the bowl and a ventilation chamber connected to each of the aperture and a check valve disposed on an exhaust chamber that is vented to the outside.
Bennet (US Patent No. 1,894,846), Cline (US Patent No. 908,393), Hartwell (US Patent No. 1,972,774), Wheeler (US Patent No. 3,273,170), Zheng (US Patent Publication No. 2014/0338111) and Zheng (US Patent Publication No. 2017/0338114) are analogous because they disclose significant portions of the claimed invention in various embodiments of toilet bowl mounted fan exhaust systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754